The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of maintaining a place where intoxicating liquors were kept for the purpose of violating the prohibitory liquor law (Comp. St. 1921, § 6982 et seq., as amended), and was sentenced to pay a fine of $50, and to serve 30 days in the county jail.
Defendant operated a shooting gallery on South Broadway, Oklahoma City. Back of the shooting gallery was a hamburger stand, at which lunches were served. Certain officers in the nighttime went to this place, and arrested one Barrett, who at the time had a bottle of whisky in his hand, and was about to take a drink out of it. One of the officers testified that the defendant gave Barrett this bottle of whisky. The place was searched, and no other intoxicating liquor was found. There was some evidence that the place had a bad reputation as a place where intoxicating liquors were kept and sold. The defendant by numerous witnesses proved a good reputation. Barrett testified that he purchased the bottle of whisky, and went into this place for the purpose of taking a drink out of it when he was arrested. Defendant denied any knowledge of the whisky found *Page 268 
in Barrett's possession. The evidence in favor of the defendant is so preponderating, and that for the state so slight, in view of the fact that only one of the officers out of four in the party testified to seeing the small bottle of whisky in the hands of defendant, that the evidence lacks that degree of certainty required in criminal cases.
The case is reversed and remanded.